The appeal is from final decree in foreclosure. Bill prayed for foreclosure and for deficiency decree in event sale of property failed to satisfy amount of decree.
Appellant contends complainant was not entitled to foreclosure because of the existence of an alleged extension agreement made after default without consideration and which agreement was not pleaded. As to this question the decree should be affirmed on authority of the opinion and judgment in the case of the Stoneman Company, et al., v. Briggs  Warr,110 Fla. 104, 148 So. 556.
Appellant also contends that the Chancellor abused judicial discretion in rendering the deficiency decree, but the record fails to support the contention. Even if the alleged extension agreement had been sufficiently pleaded it would have constituted no defense as it appears to have been without consideration and so vague and indefinite as to be of no force or effect.
Decree should be affirmed.
It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 327